Title: To John Adams from United States House of Representatives, 6 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 6, 1790
				
				The House of Representatives recede from their amendments to the bill, entitled “An act for the government of the territory of the United States south of the river Ohio,” and agree to the amendments of the Senate to the bill, entitled “An act to provide for mitigating or remitting the forfeitures and penalties accruing under the revenue laws, in certain cases therein mentioned.” 
				
					
				
				
			